Citation Nr: 1221354	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Montgomery, Alabama, respectively.  

This claim was previously denied by the Board in a January 2010 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in July 2011, the Court granted a joint motion to remand this issue back to the Board.  

The issues of entitlement to an initial disability evaluation in excess of 50 percent and entitlement to TDIU benefits, both on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD rated as 50 percent disabling and tinnitus rated as 10 percent disabling, for a combined disability evaluation of 60 percent.  

2.  Since evidence suggests that the Veteran's PTSD symptomatology may not be contemplated by the applicable rating criteria at 38 C.F.R. § 4.130, the matter of entitlement to an initial disability evaluation in excess of 50 percent for PTSD should be referred to the Director, Compensation and Pension Services, for extraschedular consideration.  

3.  As evidence of the Veteran's potential unemployability is of record, and since he does not meet the schedular criteria for a TDIU rating, the matter should be referred to the Director, Compensation and Pension Services, for extraschedular consideration.  


CONCLUSIONS OF LAW

1.  The criteria for submission of a claim for an initial disability evaluation in excess of 50 percent on an extraschedular basis to the Director of Compensation and Pension Services have been met.  38 C.F.R. § 3.321(b) (2011).  

2.  The criteria for the submission of a claim for TDIU on an extraschedular basis to the Director of Compensation and Pension Services have been met.  38 C.F.R. § 4.16(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an initial disability evaluation in excess of 50 percent for his service-connected PTSD.  In support of his claim, he has submitted evidence of physical manifestations stemming from his PTSD.  For example, a February 2009 VA examiner noted that it was unclear whether what the Veteran referred to as "spells" (seizures and/or dizziness) were in fact secondary to his anxiety/stress or unknown medical or psychiatric etiology.  Therefore, it is at least possible that the Veteran's PTSD is manifested by physical, as well as psychiatric, symptomatology.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

A higher disability evaluation of 70 percent is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  While the rating criteria certainly take into consideration panic attacks, they do not appear to consider the physical manifestations reported by the Veteran (such as seizures and headaches).  Therefore, as agreed upon in the joint motion for remand, the Veteran's impairment may not be contemplated by the rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As such, referral for extraschedular consideration is warranted.  

In addition, the Veteran has submitted evidence calling into question his overall employability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  While TDIU was denied on a direct basis in a June 2009 rating decision, it appears that consideration of TDIU on an extraschedular basis is also warranted.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for PTSD (rated as 50 percent disabling) and tinnitus (rated as 10 percent disabling), for a combined disability evaluation of 60 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  Based on the evidence above, it is clear that such referral is warranted.  In the present case, the record contains an October 2009 statement from a psychiatrist with the VA Mental Health Clinic in Rainbow City, Alabama suggesting that the Veteran's psychiatric condition prevented him from being a good candidate for full-time employment at this time.  Therefore, there is plausible evidence to suggest that the Veteran may not be able to secure and follow a substantially gainful occupation.  

At this point, the Board will not make a decision regarding the appellant's claim for TDIU under 38 C.F.R. § 4.16(b), as this is impermissible based upon regulation and case law.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should have been submitted to the Compensation and Pension Director for extraschedular consideration under 38 C.F.R. § 4.16(b).  In this regard, the claim is granted.  Id.  At this point, this claim will necessarily be REMANDED for further action consistent with this decision.  


ORDER

Submission of a claim for a disability evaluation in excess of 50 percent for PTSD to the Director, Compensation and Pension Service, is warranted.  

Submission of a claim for a total disability rating for compensation purposes based on individual unemployability to the Director, Compensation and Pension Service, is warranted.  





	(CONTINUED ON NEXT PAGE)
REMAND

As discussed above, further evidentiary development is necessary before appellate review may proceed on the Veteran's claims of entitlement to an initial disability evaluation in excess of 50 percent for PTSD and entitlement to TDIU benefits.  Specifically, these matters are to be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the claim of entitlement to an initial disability evaluation in excess of 50 percent for PTSD under 38 C.F.R. § 3.321(b) to the Director, Compensation and Pension Service.  

2.  The RO should also submit the claim for a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The RO should follow the dictates of section 4.16(b) in making this submission.  The Board notes that if a higher disability evaluation is granted for PTSD on an extraschedular basis, then this step is not necessary if TDIU was then granted on a direct basis.  

3.  The RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


